


EXHIBIT 10.4
HERMAN MILLER, INC.
AMENDED AND RESTATED KEY EXECUTIVE
DEFERRED COMPENSATION PLAN
HERMAN MILLER, INC. AMENDED AND RESTATED KEY EXECUTIVE DEFERRED COMPENSATION
PLAN (the “Plan”) adopted by the Board of Directors of Herman Miller, Inc. (the
“Board”) the 23rd day of January, 2006, with reference to the following:
A. Under Section 12, subsection (a), of the Plan, “Termination or Amendment of
Plan, (a) In General,” the Board may, at any time by resolution, subject to
certain conditions, amend the Plan.
B. On October 22, 2004, the American Jobs Creation Act of 2004 (P.L. 108-357)
was enacted which, among other things, added Section 409A to the Internal
Revenue Code of 1986, as amended (the “Code”) to govern the taxation of
nonqualified deferred compensation.
C. The Board has elected to amend the Plan to comply with Section 409A of the
Code with respect to amounts deferred or vested after December 31, 2004. The
Board intends that this Amendment and Restatement does not constitute a
“material modification” of the Plan as such term is used in Code Section
409A(d)(2)(B) and further described in Notice 2005-1, Q&A-18. As such, the Board
intends that the provisions of Section 409A of the Code will not apply to
amounts deferred and vested under the Plan prior to January 1, 2005.
NOW, THEREFORE, effective January 24, 2006, the Plan is being amended and
restated in its entirety as provided below.
1. Purpose. The purposes of the Herman Miller, Inc. Amended and Restated Key
Executive Deferred Compensation Plan (the “Plan”) are to:
 
(a) Provide key executives of Herman Miller, Inc. (the “Company”)the opportunity
to increase their equity interest in the Company;



 
(b) Attract and retain highly qualified individuals to serve as key executives
of the Commpany; and



 
(c) Further align their economic interests with such interests of the
shareholders of the Company.

The Plan will permit employees selected by the Committee, to participate in the
Plan and to defer receipt of part or all of the Participant’s EVA Incentive Cash
Bonus under the Executive Cash Bonus Incentive Plan (the “Incentive Plan”). A
Participant’s interest in the Plan shall be expressed in Stock Units equivalent
to shares of the Company’s common stock, par value $.20 per share (the
“Shares”).
2. Effective Date and Term. The Plan was originally effective November 15, 1999,
was amended and restated as of April 26, 2005, and is being amended and restated
effective January 24, 2006. The Plan shall remain in effect until terminated by
the Board.
3. Definitions.
Whenever used in the Plan, the following terms shall have the meanings set forth
in this Section 3.
 
(a) “Alternative Termination Date” has the meaning ascribed in subsection (b) of
Section 5.



 
(b) “Board of Directors” or “Board” means the Board of Directors of Herman
Miller, Inc., a Michigan corporation, at the time the term is applied.



 
(c) “Change in Control” means:



 
(i) The acquisition, by any one person or more than one person “acting as a
group” (as described in subparagraph (D), below), of Common Stock that, together
with Common Stock held by such person or group, constitutes more than 50% of the
total Fair Market Value or total voting power of Common Stock.







--------------------------------------------------------------------------------




 
(A) If any one person, or more than one person acting as a group, is considered
to own more than 50% of the total Fair Market Value or total voting power of
Common Stock, the acquisition of additional Common Stock by the same person or
persons is not a Change in Control of the Company.



 
(B) An increase in the percentage of Common Stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Company
acquires Common Stock in exchange for property will be treated as an acquisition
of Common Stock for purposes of paragraph (i).



 
(C) Paragraph (i) applies only when there is a transfer of Common Stock (or
issuance of Common Stock), and Common Stock remains outstanding after the
transaction.



 
(D) For purposes of this subsection (c), persons will not be considered to be
acting as a group solely because they purchase or own Common Stock at the same
time, or as a result of the same public offering. Persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company. If a person, including an entity, owns both Common
Stock and stock of another corporation and the Company and such corporation
enter into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in the Company prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.



 
(E) For purposes of this subsection (c), Section 318 of the Internal Revenue
Code of 1986, as amended applies to determine the ownership of Common Stock.
Common Stock underlying a vested option is considered owned by the individual
who holds the vested option, and the Common Stock underlying an unvested option
is not considered owned by the individual who holds the unvested option.
However, if a vested option is exercisable for Common Stock that is not
“substantially vested” (as that term is defined in Section 1.83-3(b) and (j) of
the Treasury Regulations), the Common Stock underlying the option is not treated
as owned by the individual who holds the option.



 
(F) For purposes of this subsection (c), a “person” means an individual, a
trust, estate, partnership, association, company, or corporation;



 
(ii) The acquisition, by any one person or more than one person acting as a
group, or the acquisitions over a 12-month period ending on the date of the most
recent acquisition by such person or persons, of Common Stock possessing 35% or
more of the total voting power of the Common Stock. If any one person, or more
than one person acting as a group, possesses 35% or more of the total voting
power of the Common Stock, the acquisition of additional control of the Company
by the same person or persons is not considered to cause a Change in Control of
the Company under this paragraph (ii) or under paragraph (i). A Change in
Control under this paragraph (ii) also may occur in any transaction in which
either of the two corporations involved in the transaction has a Change in
Control under paragraph (i) or (iv);



 
(iii) The replacement, during any 12-month period, of a majority of members of
the Board by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. A Change in Control under this paragraph (iii) also may occur in any
transaction in which either of the two corporations involved in the transaction
has a Change in Control under paragraph (i) or (iv); or





--------------------------------------------------------------------------------






 
(iv) The acquisition by any one person or more than one person acting as a
group, or the acquisitions over a 12-month period ending on the date of the most
recent acquisition by such person or persons, of assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions.



 
(A) For purposes of paragraph (iv), “gross fair market value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.



 
(B) A transfer of assets by the Company is not treated as a Change in Control if
the assets are transferred to:



 
(I) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to Common Stock;



 
(II) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;



 
(III) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or



 
(IV) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (III).



 
For purposes of this subparagraph (B), a person’s status is determined
immediately after the transfer of assets.



 
(d) “Committee” means the Executive Compensation Committee of the Board, or
other Committee designated by the Board to be the administrator of the Plan, at
the time the term is applied.



 
(e) “Common Stock” means the common stock of the Company, par value $.20 per
share.



 
(f) “Company” means Herman Miller, Inc., a Michigan corporation.



 
(g) “Deferred Amount” means the dollar amount of a Participant’s bonus under the
Incentive Plan which is deferred in a particular Plan Year.





--------------------------------------------------------------------------------






 
(h) “Deferred Termination Date” has the meaning ascribed in subsection (b) of
Section 5.



 
(i) “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than 12
months.



 
(j) “Fair Market Value” of a Share means, for any particular date:



 
(i) For any period during which the Share shall be listed for trading on a
national securities exchange or the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), the closing price per Share on such
exchange or on the NASDAQ as of the close of such trading day; or



 
(ii) For any period during which the Share shall not be listed for trading on a
national securities exchange or NASDAQ, the market price per Share as determined
by a qualified appraiser selected by the Board.



 
If Fair Market Value is to be determined on a day when the markets are not open,
Fair Market Value on that day shall be the Fair Market Value on the most recent
preceding day when the markets were open.



 
(k) “Participant” means an employee selected by the Committee to participate and
who has filed an Election to Participate Form as provided in Section 4.



 
(l) “Plan Year” means the period beginning on the first day of the Company’s
fiscal year and ending on the last day of the fiscal year.



 
(m) “Rabbi Trust” means a trust established by an agreement between the Company
and a trustee with such terms and conditions as the Company, in its discretion,
shall determine, for the purpose set forth in Section 14.



 
(n) “Share” means a share of Common Stock.

4. Eligibility and Participation. Within 15 days after the Plan becomes
effective and annually thereafter, on or before the 30th day preceding the first
day of each Plan Year, the Executive Compensation Committee of the Board (the
“Committee”) will determine those executives who are eligible to become
Participants. At the same time, the Committee will establish the limits which
shall apply to each Participant’s participation (the “Limits”). These Limits
shall be:
 
(a) The maximum percentage of the EVA Cash Incentive Bonus under the Incentive
Plan which may be deferred by each Participant;



 
(b) The maximum amount of EVA Cash Incentive Bonus under the Incentive Plan
which will be subject to a Premium Percentage for each Participant; and





--------------------------------------------------------------------------------






 
(c) The amount of the Premium Percentage for each Participant.

An eligible executive will become a Participant by submitting a Deferral
Election within 30 days after becoming eligible to participate in the Plan and
thereafter prior to the first day of the Plan Year. An employee’s eligibility to
submit a Deferral Election and the annual Limits shall not carry over from year
to year. Each executive must have his or her eligibility to submit a Deferral
Election and the Limits determined annually by the Committee. A Deferral
Election made by an executive who is again determined by the Committee to
participate with identical participation Limits will continue effective for
subsequent Plan Years unless the Deferral Election is change or revoked in
writing before the beginning of the Plan Year.
5. Deferral of EVA Cash Incentiveor Bonus under the Incentive Plan.
 
(a) Form. An Election to Participate shall be made in writing on a form
prescribed by the Committee (the “Election to Participate Form”).



 
(b) Content. On the Election to Participate Form, a Participant must:



 
(i) Designate the percentage (not less than 15 percent) of the EVA Incentive or
Bonus under the Incentive Plan to be deferred for the Plan Year (the “Deferral
Percentage”) to be deferred for the Plan Year (the “Deferred Amount”);



 
(ii) Specify the date of payment (the “Deferred Termination Date”) which shall
be at least three (3) years after the date of Deferral);



 
(iii) Elect whether payment will be made upon the occurrence of any of the
following prior to the Deferred Termination Date:



 
(A) The Participant’s service as an employee officer of the Company terminates;



 
(B) The Participant’s death;



 
(C) Disability of the Participant; and



 
(D) A Change in Control of the Company.



 
To the extent that a Participant has elected payment upon the occurrence of any
of these events and such event occurs prior to the Participant’s Deferred
Termination Date, the date on which such event occurs shall be the Participant’s
“Alternative Termination Date.”



 
(iv) Designate the type of payment in accordance with subsection (c) of Section
8; and





--------------------------------------------------------------------------------






 
(v) Designate one (1) or more beneficiaries (“Beneficiaries”) to receive any
credits in the Participant’s Stock Unit Account as of the date of his or her
death.



 
A Participant may change the Deferred Amount from Plan Year to Plan Year but may
not change the Deferred Amount for a particular Plan Year after the election is
made for that Plan Year. A Participant may change the type of payment and may
extend the Deferred Termination Date, but any such changes must be made at least
12 months prior to the original Deferred Termination Date. With respect to
changes to the type of payment or extension of the Deferred Termination Date
relating to amounts deferred or vested after December 31, 2004, no payment under
a new election may be made within five (5) years after the original Deferred
Termination Date on which that payment would have commenced unless the
distribution occurs as a result of the Participant’s Alternative Termination
Date.



 
(c) Crediting Deferral Amounts to Accounts: Amounts deferred pursuant to this
Section 5(“Deferrals”) shall be credited in Stock Units as of the last day of
the month in which such amount would have been paid in cash to a bookkeeping
reserve account maintained by the Company (“Stock Unit Account”). The Stock Unit
Account shall consist of a Basic Account and a Premium Account. The number of
Stock Units credited to a Participant’s Basic Account shall equal 100 percent of
the Deferral, divided by the Fair Market Value (as defined in Section 11 hereof)
of a Share on the last day of the month in which such Deferral would have been
paid but for the Deferral Election pursuant to this Section 5. The number of
Stock Units credited to a Participant’s Premium Account shall equal the Premium
Percentage applicable to the Participant, multiplied by the Deferral, divided by
the Fair Market Value of a Share on the last day of the month in which such
Deferral would have been paid but for the Deferral Election pursuant to this
Section 5. Such calculations shall be carried to three (3) decimal places.



 
(c) The value of the Stock Units credited to the Participant’s Stock Unit
Account shall constitute the Participant’s entire benefit under this Plan.

6. Additions to Deferral Accounts. As of each dividend payment date, with
respect to Shares, there shall be credited to each Participant’s Stock Unit
Account certain Dividend Units which will be an additional number of Stock Units
equal to:
 
(a) The per-share dividend payable with respect to a Share on such date
multiplied by



 
(b) The number of Stock Units held in the Stock Unit Account as of the close of
business on the record date for such dividend and, if the dividend is payable in
cash or property other than Shares, divided by



 
(c) The Fair Market Value of a Share on such business day.

For purposes of this Section 6, the term “dividend” shall include all dividends,
whether normal or special, and whether payable in cash, Shares or other
property. The calculation of additional Stock Units shall be carried to three
(3) decimal places.
7. Vesting of Accounts.
 
(a) Basic Accounts: All Stock Units credited to a Participant’s Basic Account
(and the Dividend Units attributable thereto) pursuant to this Plan shall be at
all times fully vested and nonforfeitable.







--------------------------------------------------------------------------------




 
(b) Premium Accounts: All Stock Units credited to a Participant’s Premium
Account pursuant to this Plan (and the Dividend Units attributable thereto)
shall become 33-? percent vested and nonforfeitable on the first day of the Plan
Year next following the date the Stock Units are credited to the Participant’s
Premium Account, provided that the Participant is then an employee of the
Company. An additional 33-? percent will become vested and nonforfeitable on the
first day of each Plan Year thereafter, provided that the Participant is then an
employee of the Company. In the event that the Participant dies, becomes
disabled, retires at the normal retirement age (determined by the Committee) or
terminates employment for any reason within 24 months following a Change of
Control, all unvested Stock Units and Dividend Units will immediately become 100
percent vested and nonforfeitable. Additionally, the Committee, in its sole
discretion, may accelerate a Participant’s vested percentage if it determines
that such action would be in the best interest of the Company.



 
With respect to amounts deferred or vested after December 31, 2004, a
Participant shall be considered to be “disabled” if such Participant:



 
(i) Is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than 12 months, or



 
(ii) Is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving benefits for a period of
not less than three (3) months under a disability plan maintained by the
Company.

8. Payment of Accounts.
 
(a) Time of Payment: Payment of the Stock Units to a Participant shall be made
or, if installment payments have been elected, shall begin within 30 days after
the Deferred Termination Date specified by the Participant in his or her
Election to Participate Form or, if applicable, 30 days after the Participant’s
Alternative Termination Date; provided, however, that such earlier payment would
be impermissible under the terms of the American Jobs Creation Act or other
legal restriction, the payment will be delayed until the earliest date that it
may be made without violating such restriction.



 
(b) Form of Payment: The total number of Stock Units in a Participant’s Stock
Unit Account (rounded to the nearest whole number) shall be paid to the
Participant in an equal number of whole Shares. If installment payments are
elected, the number of Shares to be paid shall be determined initially by
dividing the number of Stock Units in the Stock Unit Account (rounded to the
nearest whole number) by the number of installment payments to be paid. Each
subsequent installment payment shall be determined by dividing the number of
Stock Units remaining in the Stock Unit Account (rounded to the nearest whole
number) by the number of installments remaining to be paid. The Company shall
issue and deliver to the Participant Shares in payment of Stock Units within 30
days following the date on which the Stock Units, or any portion thereof, become
payable. The issuance of Shares may be conditioned upon the effectiveness of a
registration statement covering the Shares. If any fractional Stock Unit exists
after the single sum or last installment, as the case may be, of Shares is paid
to the Participant, such fractional Stock Unit shall be paid to the Participant
in cash. The value of such fractional Stock Unit shall be determined by
multiplying the fractional Stock Unit by the Fair Market Value of a Share on the
business day prior to the date on which the single sum or last installment, as
the case may be, of Shares is paid to the Participant.



 
(c) Type of Payment: Payments of Shares will be made from the Stock Unit Account
of a Participant in whichever of the following methods the Participant elects in
his or her Election to Participate Form (the “Payment Election”):



 
(i) A single lump sum payment within 30 days after the Deferred Termination
Date; or





--------------------------------------------------------------------------------






 
(ii) Payment in annual installments over a period not to exceed 10 years, as the
Participant shall elect, beginning 30 days after the Deferred Termination Date
and annually thereafter on each anniversary date of the first payment, until
fully distributed.



 
If all or any portion of the Stock Unit Account is to be distributed in
installments, the portion of the Participant’s Stock Unit Account being held for
future distribution shall continue to be credited with additional Stock Units as
provided in Section 7. Notwithstanding the foregoing, if distribution occurs as
a result of the Participant’s Alternative Termination Date, all of the
Participant’s Stock Unit Account will be distributed in a single lump sum
payment and paid within the time specified in Section 8(a).



 
(d) Accelerated Payment: With respect to amounts deferred and vested prior to
January 1, 2005, in the event a Participant terminates employment with the
Company, whether voluntarily or involuntarily or becomes a part-time employee of
the Company (as determined by the Committee), before the Participant’s Stock
Unit Account has been fully distributed, the Committee shall have the option, in
its sole discretion at any time after such Participant terminates employment or
within one year after such participant becomes a part-time employee, to make an
immediate lump sum distribution of the vested Stock Units or to commence payment
of the vested Stock Units to the Participant in accordance with the
Participant’s Deferral Election.

9. Shares Subject to the Plan. Shares that may be issued under the Plan shall be
acquired by the Company in open-market transactions, consistent with all
applicable rules and regulations regarding the repurchase of securities.
10. Adjustments and Reorganization. In the event of any stock dividend, stock
split, combination or exchange of Shares, merger, consolidation, spin-off,
recapitalization or other distribution (other than normal cash dividends) of
Company assets to shareholders, or any other change affecting Shares or the
price of Shares, such proportionate adjustments, if any, as the Committee in its
sole discretion may deem appropriate to reflect such change shall be made with
respect to the aggregate number of Shares that may be issued under the Plan, and
each Stock Unit or Dividend Unit held in the Stock Unit Accounts. Any
adjustments described in the preceding sentence shall be carried to three
decimal places.
11. Fair Market Value. Fair Market Value of a Share for all purposes under the
Plan shall mean, for any particular date,
 
(a) For any period during which the Share shall be listed for trading on a
national securities exchange or the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), the closing price per Share on such
exchange or the NASDAQ as of the close of such trading day, or



 
(b) For any period during which the Share shall not be listed for trading on a
national securities exchange or NASDAQ, the market price per Share as determined
by a qualified appraiser selected by the Board.

If Fair Market Value is to be determined on a day when the markets are not open,
Fair Market Value on that day shall be the Fair Market Value on the most recent
preceding day when the markets were open.
12. Termination or Amendment of Plan.
 
(a) In General: The Board may, at any time by resolution, terminate, suspend or
amend this Plan. If the Plan is terminated by the Board, no Deferrals may be
credited after the effective date of such termination, but previously credited
Stock Units and Dividend Units shall remain in effect in accordance with the
terms and conditions of the Plan.



 
(b) Written Consents: No amendment may adversely affect the right of any
Participant to have Dividend Units credited to a Stock Unit Account or to
receive any Shares pursuant to the payout of such accounts, unless such
Participant consents in writing to such amendment.

13. Compliance with Laws.




--------------------------------------------------------------------------------




 
(a) The obligations of the Company to issue any Shares under this Plan shall be
subject to all applicable laws, rules and regulations and the obtaining of all
such approvals by governmental agencies as may be deemed necessary or
appropriate by the Board.



 
(b) It is intended that any amounts payable under this Plan will comply with
Section 409A of the Code and treasury regulations relating thereto so as not to
subject the Participant to the payment of any interest and tax penalty which may
be imposed under Section 409A of the Code, and the Plan shall be interpreted and
construed in accordance with such intention. Any provision of the Plan that
would cause the Participant to be subject to the payment of any such interest or
tax penalty shall be disregarded, and the timing of the payments or benefits
provided herein shall be modified accordingly.



 
(c) Subject to the provisions of Section 12, the Board may take such changes in
the design and administration of this Plan as may be necessary or appropriate to
comply with the rules and regulations of any government authority.

14. Miscellaneous.
 
(a) Unfunded Plan: Nothing contained in this Plan and no action taken pursuant
to the provisions hereof shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company and Participant, the
Participant’s designee or any other person. The Plan shall be unfunded with
respect to the Company’s obligation to pay any amounts due, and a Participant’s
rights to receive any payment with respect to any Stock Unit Account shall be
not greater than the rights of an unsecured general creditor of the Company.



 
The Company may establish a rabbi trust to accumulate Shares to fund the
obligations of the Company pursuant to this Plan. Payment from the rabbi trust
of amounts due under the terms of this Plan shall satisfy the obligation of the
Company to make such payment. In no event shall any Participant be entitled to
receive payment of an amount from the Company that the Participant received from
the rabbi trust.



 
(b) Assignment; Encumbrances: The right to have amounts credited to a Stock Unit
Account and the right to receive payment with respect to such Stock Unit Account
under this Plan are not assignable or transferable and shall not be subject to
any encumbrances, liens, pledges, or charges of the Participant or to claims of
the Participant’s creditors. Any attempt to assign, transfer, hypothecate or
attach any rights with respect to or derived from any Stock Unit shall be null
and void and of no force and effect whatsoever.



 
(c) Designation of Beneficiaries: A Participant may designate in writing a
beneficiary or beneficiaries to receive any distribution under the Plan which is
made after the Participant’s death; provided, however, that if at the time any
such distribution is due, there is no designation of a beneficiary in force or
if any person (other than a trustee or trustees) as to whom a beneficiary
designation was in force at the time of such Participant’s death shall have died
before the payment became due and the Participant has failed to provide such
beneficiary designation for any person or persons to take in lieu of such
deceased person, the person or persons entitled to receive such distribution (or
part thereof, as the case may be) shall be the Participant’s executor or
administrator.



 
(d) Administration: The Committee shall administer the Plan, including the
adoption of rules or the preparation of forms to be used in its operation, and
to interpret and apply the provisions hereof as well as any rules which it may
adopt. In addition, the Committee may appoint other individuals, firms or
organizations to act as agent of the Company carrying out administrative duties
under the Plan. Except as may be provided in a rabbi trust, the decisions of the
Committee, including, but not limited to, interpretations and determinations of
amounts due under this Plan, shall be final and binding on all parties.







--------------------------------------------------------------------------------




 
(e) Governing Law: The validity, construction and effect of the Plan and any
actions taken or relating to the Plan, shall be determined in accordance with
the laws of the State of Michigan without regard to its conflict of law rules,
and applicable federal law.



 
(f) Rights as a Shareholder: A Participant shall have no rights as a stockholder
with respect to a Stock Unit until the Participant actually becomes a holder of
record of Shares distributed with respect thereto.



 
(g) Notices: All notices or other communications made or given pursuant to this
Plan shall be in writing and shall be sufficiently made or given if hand
delivered, or if mailed by certified mail, addressed to the Participant at the
address contained in the records of the Company or to the Company at its
principal office, as applicable.

CERTIFICATION
The foregoing Amendment and Restatement of the Plan was duly adopted by the
Board of Directors of the Company on January 23, 2006.
 
HERMAN MILLER, INC.




By /s/ James E. Christenson
James E. Christenson, Secretary









